Citation Nr: 0605816	
Decision Date: 03/01/06    Archive Date: 03/14/06

DOCKET NO.  94-37 519	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
to include post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel


INTRODUCTION

The appellant had active military service from January 1969 
to October 1970 and July 1977 to July 1981.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a rating decision by the Department of Veterans 
Affairs (VA) Seattle, Washington, Regional Office (RO).

In August 2002, the Board undertook additional development of 
the claim pursuant to the provisions of 38 C.F.R. § 19.9 
(2002).  Subsequently, the provisions of 38 C.F.R. § 19.9 
(2002) - essentially conferring upon the Board jurisdiction 
to adjudicate claims on the basis of evidence developed by 
the Board, but not reviewed by the RO - were held to be 
invalid.  Disabled American Veterans (DAV) v. Secretary of 
Veterans Affairs (Secretary), 327 F.3d 1339 (Fed. Cir. 2003).  
Thus, in July 2003, the Board remanded the matter to the RO 
for initial consideration of the recently developed evidence 
and further action.

In October 2004, the appellant testified during a hearing 
before the undersigned Veterans Law Judge at the RO; a 
transcript of that hearing is of record. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The veteran maintains that he developed a psychiatric 
disorder, to include PTSD, as a result of his military 
service.  The veteran also contends that he was racially 
harassed during his second period of service, which has 
resulted in his current PTSD.  As noted above, the veteran 
served during two separate periods.  The service medical 
records from the veteran's first and second periods of duty 
are negative for findings of psychiatric abnormality.

Private medical records, however, dated from 1974 to 1977 - 
between the first and second period of service - reveal 
findings of a psychiatric disorder, diagnosed generally as a 
schizophrenic reaction.  

According to a 1992 private opinion, the examiner found that 
the veteran had PTSD due to a racial incident during service.  

Medical records obtained subsequent to the Board's July 2003 
remand, which were dated after the veteran's second period of 
service, contain findings of PTSD and schizophrenia.  

With respect to the veteran's claimed racial attack, the 
veteran has maintained that the individuals who attacked him 
during his second period of service were court martialed.  As 
a result, the RO attempted to obtain records documenting the 
court martial proceedings.  In response to the RO's inquiry, 
however, the military has reported that it does not keep 
court martial records after ten years.  Therefore, any 
records documenting a court martial in the late 1970s would 
not be available.  

During the hearing before the undersigned, the veteran 
elaborated that after he was racially attacked, the military 
relocated him to Alaska.  The veteran recalled that he sought 
help from the National Association for the Advancement of 
Colored People (NAACP) while stationed in Alaska.  He added 
that the NAACP assisted him during an investigation of the 
alleged racial attack.  The Board finds that, in order to 
corroborate the incident, an attempt should be made to obtain 
any records from the NAACP to confirm whether the 
organization assisted the veteran in the late 1970s with 
respect to an incident in which he was racially attacked. 

In light of the foregoing evidence, the Board finds that 
further clarification concerning the appellant's current 
psychiatric diagnosis or diagnoses, including the etiology, 
is still needed in this case.  

First, the psychiatric examiner should address whether the 
psychiatric disorder diagnosed from 1974 to 1976 developed 
during the first period of service.  If not, the examiner 
should determine whether the psychiatric disorder that was 
treated from 1974 to 1976 was permanently aggravated as a 
result of the veteran's second period of service.  

Second, if, after contacting the NAACP, the RO is able to 
corroborate the racial incident during service, then the 
examiner should determine whether the verified stressor, 
which should be specifically enumerated by the AMC or the RO, 
has resulted in PTSD.  The claims file must be made available 
to and reviewed by the psychiatrist.  If PTSD is diagnosed, 
the examiner should identify each of the elements supporting 
the diagnosis. If PTSD is not diagnosed, the examiner must 
explain why the criteria for the diagnosis are not met.

Accordingly, this appeal is REMANDED for the following 
further actions:  

1.  The RO should attempt to contact the 
NAACP and request whether it has any 
documentation that the Fairbanks, Alaska, 
office of that organization assisted the 
veteran in and around the late 1970s in 
the investigation of a racial incident 
that allegedly occurred when the veteran 
was attacked during service.  The veteran 
should be asked to provide whatever 
additional information that may aid in 
the RO's attempt to provide relevant 
evidence.  

2.  When the above development of the 
record has been completed, the RO should 
arrange for the appellant to be examined 
by a VA psychiatrist, in order to 
determine the nature and extent of any 
currently present acquired psychiatric 
disorders.  This examiner must review the 
extensive material contained in the clams 
files and this should be reflected in the 
completed examination report.  

*	Based upon the examination of the 
appellant and a review of the 
historical material in the claims 
files, the examiner should identify 
all currently present psychiatric 
disorders.  With respect to each 
currently present acquired psychiatric 
disorder, the examining psychiatrist 
should provide an opinion as to 
whether it is likely, unlikely, or as 
likely as not that a disorder was 
present during the veteran's first 
period of service.  

*	With respect to the second period of 
service, the examiner should provide 
an opinion as to whether it is likely, 
unlikely, or as likely as not that the 
psychiatric disorder treated between 
the veteran's first and second period 
of service increased in severity 
during the second period of service 
and, if so, whether the increase in 
severity during service was clearly 
and unmistakably due to the natural 
progress of the condition.  

*	With respect to any currently present 
acquired psychiatric disorder that the 
examiner believes developed subsequent 
to service, the examiner should 
provide an opinion as to whether it is 
likely, unlikely, or as likely as not 
that any such disorder is 
etiologically related to either of the 
veteran's periods of service.  

*	The examiner should provide the 
supporting rationale for all opinions 
expressed.

*	With respect to the claimed PTSD, if 
the veteran's stressor of a racial 
attack during his second period of 
service is corroborated, a diagnosis 
of PTSD under the DSM-IV criteria 
should be made or ruled out.  For 
purposes of determining whether the 
veteran meets the criteria for a 
diagnosis of PTSD, the examiner should 
assume that the stressor incident in 
service claimed by the appellant 
involved a racial attack.  If PTSD is 
diagnosed, the examiner should 
identify the elements supporting the 
diagnosis.  If PTSD is not diagnosed, 
the examiner should explain why the 
veteran does not meet the criteria for 
this diagnosis.  The examiner should 
address the findings of the private 
medical provider in July 1992.

3.  Thereafter, the RO should 
readjudicate the claim seeking service 
connection for psychiatric disability 
(including PTSD).

If the benefit sought on appeal is not granted to the 
appellant's satisfaction, the appellant and his 
representative should be furnished an appropriate 
supplemental statement of the case and provided the requisite 
opportunity to respond.  In accordance with proper appellate 
procedures, the case should then be returned to the Board for 
further appellate consideration.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



 
 
 
 


